Citation Nr: 1144722	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-07 163	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an increased rating greater than 10 percent for bilateral hearing loss on and after August 16, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remand.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Prior to August 16, 2010, the Veteran's bilateral hearing loss was manifested by no more than Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear.

2.  On and after August 16, 2010, the Veteran's bilateral hearing loss was manifested by no more than Level III hearing acuity in the right ear, and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 16, 2010, the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  On and after August 16, 2010, the criteria for an increased evaluation greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to a September 2011 readjudication of the Veteran's claims, letters dated in October 2004, December 2007, and October 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment records, identified private medical treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded two VA examinations pertaining to his claims during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that he found these examinations to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that the VA examinations obtained in this case are adequate, and they provide sufficient detail to determine the severity of the Veteran's service-connected disorders.  In addition, in prior Board remands, the Board instructed the RO to obtain the audiological results of a July 2004 VA 

audiological examination, which was referred to by a February 2009 VA treatment record.  However, despite its search for the examination report, the RO concluded that it did not exist, and that a consultation request was entered in July 2004, but that the evaluation was not actually performed until August 2004.  The March 2007 VA examiner did not include a discussion of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, to date, the Veteran has neither advanced an argument that the VA audiological evaluation was deficient in any respect, nor that he was prejudiced thereby.  Id.  

Finally, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran alleges that he is entitled to an initial compensable evaluation for his bilateral hearing loss prior to August 16, 2010, and an increased evaluation greater than 10 percent for his bilateral hearing loss on and after August 16, 2010.  From July 26, 2004 through August 15, 2010, the Veteran's bilateral hearing loss is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100, for impaired hearing.  On and after August 16, 2010, the Veteran's bilateral hearing loss is rated as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 

U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim, the level of disability from July 26, 2004 through August 16, 2010 and the present level of disability on and after August 16, 2010 are of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI correlates the average puretone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz  (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b). 

By a February 2007 rating decision, service connection for bilateral hearing loss was granted, and a noncompensable evaluation was awarded, effective July 26, 2004, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed a notice of disagreement contesting the assigned rating in April 2007.  An October 2007 rating decision continued the Veteran's noncompensable evaluation for bilateral hearing loss.  In June 2008, the Veteran perfected his appeal.  In September 2010, the RO issued a rating decision which awarded a 10 percent evaluation for bilateral hearing loss, effective August 16, 2010, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

I.  Prior to August 16, 2010

VA treatment records from July 2003 through January 2006 reveal diagnoses of and treatment for bilateral hearing loss.  A June 2004 VA audiological evaluation is of record, but contains uninterpreted puretone audiometry graphs which are not in a format that is compatible with VA guidelines and therefore cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board may not interpret graphical representations of audiometric data).  

In August 2004, the Veteran complained of decreased hearing, bilaterally.  He reported difficulty understanding speech, especially with background noise.  He denied otologic pathology, vertigo, familiar hearing loss, and previous hearing aid use.  He also noted periodic tinnitus, bilaterally.  A physical examination revealed 

unremarkable otoscopy, bilaterally.  Puretone testing revealed normal hearing through 2000 Hz sloping to a severe hearing loss in the right ear.  Word recognition ability was 94 percent in the right ear.  Tympanometry was consistent with normal middle ear function and ipsilateral acoustic reflex thresholds were present.  In the left ear, puretone testing indicated essentially normal hearing through 1000 Hz sloping to a severe hearing loss.  Word recognition ability was 80 percent in the left ear.  Tympanometry was consistent with normal middle ear function and ipsilateral acoustic reflex thresholds were present.  The diagnosis was bilateral severe high frequency sensorineural hearing loss.  The August 2004 audiological evaluation is of record, but it contains uninterpreted pure tone audiometry graphs which are not in a format that is compatible with VA guidelines and therefore cannot be considered.  See Kelly, 7 Vet. App. at 474.  In September 2004, the Veteran was fit for and issued bilateral hearing aids.  He noted goals of being able to hear in church, hear the television, hear passengers in the car hear the telephone, and hear his wife.

A March 2005 VA treatment record notes that the Veteran was seen for follow-up to monitor his progress with his new hearing aids.  He reported that he had no problems with his hearing aids.  A January 2006 treatment record indicates that the Veteran wanted his left ear checked.  Another January 2006 treatment record reflects that the Veteran underwent an ear lavage in both ears to remove cerumen.

In March 2007, the Veteran underwent a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
75
LEFT
25
15
35
50
85

The puretone threshold average was 38.75 decibels in the right ear and 46.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 

100 percent in the right ear and 100 percent in the left ear, using the Maryland CNC test.  Middle ear immittance measurements indicated normal middle ear pressure and admittance.  Acoustic reflexes were intact, bilaterally.  The VA examiner diagnosed bilateral normal to severe sensorineural hearing loss.

A February 2009 VA treatment record reflects that the Veteran underwent another audiological evaluation.  He reported difficulty with his hearing aids.  The Veteran also reported tinnitus and dizziness.  Puretone testing indicated normal through 1000 Hz sloping to a severe sensorineural hearing loss in the left ear and essentially normal to mild hearing loss through 2000 Hz sloping to a moderately severe sensorineural hearing loss in the right ear.  Speech recognition testing revealed 92 percent in the left ear and 88 percent in the right ear.  The diagnosis was mild to severe sensorineural hearing loss in the left ear and mild to moderately severe sensorineural hearing loss in the right ear.  The VA physician noted that the results indicated a change in hearing since the previous evaluation in July 2004, and indicated that hearing sensitivity decreased by 10 decibels to 15 decibels at 250, 500, and 4000 Hz in the right ear.  The February 2009 audiological evaluation is of record, but it contains uninterpreted pure tone audiometry graphs which are not in a format that is compatible with VA guidelines and therefore cannot be considered.  See Kelly, 7 Vet. App. at 474.  In a June 2011 statement, a VA physician indicated that the February 2009 audiological examination was completed by a student and was not suitable for rating purposes.  In April 2009, the Veteran was issued new hearing aids.  In July 2009, the Veteran's hearing aids were adjusted.  

The Veteran's hearing loss as shown in the March 2007 VA audiological examination resulted in Level I hearing acuity, bilaterally.  38 C.F.R. § 4.85, Table VI. 

With regard to the June 2004, August 2004, and February 2009 VA audiological evaluations, as previously noted, they contain uninterpreted puretone audiometry graphs which are not in a format that is compatible with VA guidelines and therefore cannot be considered.  See Kelly, 7 Vet. App. 474.  While the August 2004 

and February 2009 evaluations indicate that a word recognition test was performed, they do not reflect that the test performed was the Maryland CNC test.  38 C.F.R. § 4.85.  In addition, a June 2011 statement by a VA physician indicates that the February 2009 evaluation was not suitable for rating purposes because it was performed by a student.  Id.  Accordingly, the Board will not consider the results of the June 2004, August 2004, and February 2009 VA audiological evaluations in determining the Veteran's level of disability prior to August 16, 2010.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  

With a numeric designation of I for the right ear and I for the left ear, the point of intersection on Table VII requires the assignment of a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Accordingly, an initial compensable evaluation is not warranted for bilateral hearing loss prior to August 16, 2010.  38 U.S.C.A. 5110 (2002); see also Fenderson, 12 Vet. App. 126.  The service-connected hearing loss also does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time prior to August 16, 2010.  Accordingly, an initial compensable evaluation for bilateral hearing loss is not warranted prior to August 16, 2010. 

II.  On and After August 16, 2010

The Veteran also contends that he is entitled to an increased rating greater than 10 percent for his bilateral hearing loss on and after August 16, 2010.

In August 2010, the Veteran underwent a VA audiological examination.  The Veteran reported a history of ear infections, vertigo, and head injuries.  He did not 

report tinnitus.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
50
70
LEFT
35
40
50
60
90

The puretone threshold average was 43.75 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear, using the Maryland CNC test.  Tympanometry was within normal limits and contralateral acoustic reflexes were present, bilaterally.  The diagnoses were right ear normal to severe sensorineural hearing loss and left ear mild to profound sensorineural hearing loss.  The VA physician indicated that the functional effects of the Veteran's hearing loss would not render him unable to secure or follow a substantially gainful occupation, but may limit the type of occupation he could hold, and that the Veteran may experience difficulty hearing sounds and understanding speech, especially in the presence of background noise, without visual cues.  The VA examiner noted that there were no effects on usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. at 455-56.  

The Veteran's hearing loss as shown in the August 2010 VA audiological examination results in Level III hearing acuity in the right ear, and Level IV hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  As noted above, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann, 3 Vet. App. at 349; see also Massey, 7 Vet. App. at 208 (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  With a numeric designation of III for the right ear and IV for the left ear, the point of intersection on Table VII requires assignment of a 10 percent rating under Diagnostic Code 6100.  The Veteran's hearing loss also does not satisfy the 

"exceptional pattern" defined in 38 C.F.R. § 4.86.  Accordingly, an evaluation in excess of 10 percent for bilateral hearing loss is not warranted at any time on and after August 16, 2010.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. 505. 

The Board also again considered the holding in The August 2010 VA examiner addressed the functional impairments caused by the Veteran's bilateral hearing loss, and noted that the Veteran would experience difficulty hearing sounds and understanding speech, especially in the presence of background noise, without visual cues.  However, based on the current audiometric findings, an increased evaluation in excess of 10 percent for bilateral hearing loss is not warranted.

For the foregoing reasons, an increased evaluation greater than 10 percent is not warranted for bilateral hearing loss on and after August 16, 2010. 

III.  Other Considerations 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a 

comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's bilateral hearing loss disability picture is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate at any time period on appeal.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  As demonstrated by the evidence of record, prior to August 16, 2010, the Veteran's hearing loss disability was manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  On and after August 16, 2010, the Veteran's hearing acuity was manifested by Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Id.  When comparing these results with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral hearing loss disability are not inadequate during each time period identified.  A compensable rating is provided for certain audiological findings for bilateral hearing loss prior to August 16, 2010, but the medical evidence reflects that those findings are not present in this case.  Similarly, an evaluation in excess of 10 percent is provided for certain audiological findings for bilateral hearing loss on and after August 16, 2010, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations awarded are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

A claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Veteran has not contended, and the evidence does not show, that the Veteran is 

unemployable as a result of his service-connected bilateral hearing loss.  Although the August 2010 VA examiner indicated that the Veteran's bilateral hearing loss may limit the type of occupation that he could hold, the examiner also found that the Veteran's bilateral hearing loss did not render him unemployable.  Accordingly, as the Veteran does not contend, and the evidence does not show, that the Veteran is unemployable as a result of his service-connected bilateral hearing loss, the Board concludes that the issue of entitlement to a TDIU has not been raised.  Id. 

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for ratings in excess of those assigned for his bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss prior to August 16, 2010 is denied. 

An increased rating greater than 10 percent for bilateral hearing loss on and after August 16, 2010 is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


